Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1, 13, and 17  
	In claim 1, Line 4 refers to “a first edge portion of said attachment interface panel”, but claim 7 refers to “a first edge portion of said attachment interface panel” and it is unclear whether these must be the same edges, must be different edges, or if the claim language encompasses either interpretation. Additionally, it is unclear how a horizontal tunnel and a vertical tunnel can both extend between the same two edges (i.e. a tunnel extending from a top edge to a bottom edge would be vertical and cannot be horizontal and one extending from a left side to a right side would be horizontal and a vertical tunnel cannot extend in that direction). Similar issues arise with respect to claims 13 and 17.
The term “proximate” is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	The scope of the phrase “proximate a first edge portion” and “proximate a second edge portion” are unclear in scope, noting that proximate merely means “near” and the amount of a panel that can be considered an edge “portion” is unclear (e.g. is the edge portion merely mean the edge, does it encompass a large area spaced from the edge and if so how much).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-12, 14-16, and 18-20  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Objections
Claim 10 is objected to because of the following informalities: in line 3, “formed through portion” should be “formed through a portion”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: in line 4, “comprise holes or aperture” should be “comprise holes or apertures”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2019/0000221 to Yeates (Yeates).
With Respect to Claim 1  
A bi-directional accessory attachment interface, comprising: an attachment interface panel (110, see e.g. FIG. 23), wherein said attachment interface panel is attached or coupled, at one or more attachment points/areas to an accessory (noting coupling to carrier material 12 of the bag which is an accessory via stitching, FIGS. 3 and 23, the stitching along the perimeter as well as via attachment elements 130 at various points, [0135]) to define a first vertical tunnel aperture (e.g. a horizontal opening 121 located adjacent one edge is a vertical tunnel aperture as it is an aperture that leads into a vertical tunnel 135, see e.g. FIG. 23) proximate a first edge portion of said attachment interface panel, a second vertical tunnel aperture (e.g. a horizontal opening 121 located adjacent the opposite edge from the first edge)  proximate a second edge portion of said attachment interface panel, a first horizontal tunnel aperture (e.g. a vertical opening 121 located adjacent a different “first” edge) proximate a first edge portion of said attachment interface panel, and a second horizontal tunnel aperture (e.g. a vertical opening 121 located adjacent the second edge portion horizontally opposite the first horizontal tunnel aperture) proximate said second edge portion of said attachment interface panel, wherein a vertical tunnel is formed between said first vertical tunnel aperture and said second vertical tunnel aperture, and wherein a horizontal tunnel is formed between said first horizontal tunnel aperture and said second horizontal tunnel aperture.  
 With Respect to Claim 2  
The bi-directional accessory attachment interface of claim 1, wherein said attachment interface panel is attached or coupled at one or more attachment points/areas (noting perimeter attachment or 130, [0135]), to a portion of a carrier material (12) of said accessory.  
With Respect to Claim 3  
The bi-directional accessory attachment interface of claim 1, wherein at least a portion of said horizontal tunnel is formed between a rear surface of said attachment interface panel and an outer surface of said accessory (12 is an outer surface of the accessory).  
With Respect to Claim 4  
The bi-directional accessory attachment interface of claim 1, wherein at least a portion of said vertical tunnel is formed between a rear surface of said attachment interface panel and an outer surface of said accessory (12 is an outer surface of the accessory).  
With Respect to Claim 5  
The bi-directional accessory attachment interface of claim 1, wherein a longitudinal axis of said horizontal tunnel and a longitudinal axis of said vertical tunnel are offset by approximately 90 degrees (FIG. 23, there are horizontal and vertical tunnels meeting the scope of the claims which are approximately 90 degrees apart).  
With Respect to Claim 6  
The bi-directional accessory attachment interface of claim 1, wherein a longitudinal axis of said horizontal tunnel and a longitudinal axis of said vertical tunnel are offset by an obtuse angle (inasmuch as it is possible to select a horizontal or vertical tunnel that is slightly angled, e.g. by selecting horizontal tunnel openings that are one row apart or vertical tunnel openings that are one column apart).  
With Respect to Claim 7  
The bi-directional accessory attachment interface of claim 1, wherein a longitudinal axis of said horizontal tunnel and a longitudinal axis of said vertical tunnel are offset by an acute angle (inasmuch as it is possible to select a horizontal or vertical tunnel that is slightly angled, e.g. by selecting horizontal tunnel openings that are one row apart or vertical tunnel openings that are one column apart).  
With Respect to Claim 8  
The bi-directional accessory attachment interface of claim 1, wherein said first vertical tunnel aperture is separated from said second vertical tunnel aperture by a distance that is equal to or less than a length of said attachment interface panel.  
With Respect to Claim 9  
The bi-directional accessory attachment interface of claim 1, wherein said first vertical tunnel aperture and said second vertical tunnel aperture are formed through a portion of said attachment interface panel.  
With Respect to Claim 10  
The bi-directional accessory attachment interface of claim 1, wherein said first horizontal tunnel aperture and said second horizontal tunnel aperture are formed through portion of said attachment interface panel.  
With Respect to Claim 11  
The bi-directional accessory attachment interface of claim 1, wherein one or more alternate attachment elements (e.g. the other 121, or 120, noting also that these are shown as being various shapes) are formed in or through said attachment interface panel.  
With Respect to Claim 12  
The bi-directional accessory attachment interface of claim 11, wherein said one or more alternate attachment elements comprise a plurality of spaced apart matrix apertures (e.g. 120, alternately a given set of 121), wherein said matrix apertures are arranged in a series or sequence of equally spaced rows and equally spaced columns ([0092]).  
With Respect to Claim 13  
A bi-directional accessory attachment interface of an accessory, comprising: an attachment interface panel (110) having a first vertical tunnel aperture (noting horizontal opening tunnel 121 adjacent a first edge portion, FIG. 23) formed proximate a first edge portion of said attachment interface panel, a second vertical tunnel aperture (a horizontal opening 121 in the same column adjacent the opposite edge) formed proximate a second edge portion of said attachment interface panel, a first horizontal tunnel aperture (a vertical opening 121 proximate the first edge or proximate a different edge that is taken to be the “first edge”) formed proximate a first edge portion of said attachment interface panel, and a second horizontal tunnel aperture (a vertical opening 121 proximate the second edge portion) formed proximate said second edge portion of said attachment interface panel, wherein a vertical tunnel is formed between said first vertical tunnel aperture and said second vertical tunnel aperture, and wherein a horizontal tunnel is formed between said first horizontal tunnel aperture and said second horizontal tunnel aperture (see e.g. FIG. 23 and description that the openings form tunnels 135).  
With Respect to Claim 14  
The bi-directional accessory attachment interface of claim 13, wherein said first vertical tunnel aperture, said second vertical tunnel aperture, said first horizontal tunnel aperture, and said second horizontal tunnel aperture comprise holes or aperture formed through a portion of said accessory (the panel 110 is sewn to the bag and so is a portion of said accessory, i.e. it is part of the bag).  
With Respect to Claim 15  
The bi-directional accessory attachment interface of claim 13, wherein one or more alternate attachment elements (e.g. the other 121, or 120, noting also that these are shown as being various shapes) are formed in or through said attachment interface panel.  
With Respect to Claim 16  
The bi-directional accessory attachment interface of claim 15, wherein said one or more alternate attachment elements comprise a plurality of spaced apart matrix apertures (e.g. 120, alternately a given set of 121), wherein said matrix apertures are arranged in a series or sequence of equally spaced rows and equally spaced columns ([0092]).  
With Respect to Claim 17  
A bi-directional accessory attachment interface, comprising: an attachment interface panel (110), wherein said attachment interface panel is attached or coupled to an accessory (e.g. bag, FIG. 3) at one or more attachment points/areas (noting stitching around the perimeter or alternately attachment at 130), wherein a first vertical tunnel aperture is defined proximate a first edge portion of said attachment interface panel between at least two of said at least one or more attachment points/areas (noting that all of the tunnels are between at least two of the perimeter attachment points/areas), wherein a second vertical tunnel aperture is defined proximate a second edge portion of said attachment interface panel between at least two of said at least one or more attachment points/areas, wherein a first horizontal tunnel aperture is defined proximate a first edge portion of said attachment interface panel between at least two of said at least one or more attachment points/areas, and wherein a second horizontal tunnel aperture is defined proximate said second edge portion of said attachment interface panel between at least two of said at least one or more attachment points/areas, wherein a vertical tunnel is formed between said first vertical tunnel aperture and said second vertical tunnel aperture, wherein a horizontal tunnel is formed between said first horizontal tunnel aperture and said second horizontal tunnel aperture (FIG. 23 demonstrates such openings 121 and tunnels 135, see also the rejections of claims 1 and 13 above for details), and wherein one or more alternate attachment elements (the other 121 or alternately 120) are formed in or through said attachment interface panel.  
With Respect to Claim 18  
The bi-directional accessory attachment interface of claim 17, wherein said one or more alternate attachment elements comprise a plurality of spaced apart matrix apertures, wherein said matrix apertures are arranged in a series or sequence of equally spaced rows and equally spaced columns ([0092]).  
With Respect to Claim 19  
The bi-directional accessory attachment interface of claim 17, wherein at least a portion of said horizontal tunnel is formed between a rear surface of said attachment interface panel and an outer surface of said accessory.  
With Respect to Claim 20  
The bi-directional accessory attachment interface of claim 17, wherein at least a portion of said vertical tunnel is formed between a rear surface of said attachment interface panel and an outer surface of said accessory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0000221 to Yeates (Yeates) in view of U.S. Patent #9,780,344 to Thiel (Thiel).
With Respect to Claim 14  
	Although Examiner maintains that the panel of Yeates is formed as part of the accessory as it is permanently attached via sewing, in the alternative Thiel discloses forming a similar attachment mechanism as slits in the back of the accessory itself (see FIG. 3) which renders obvious doing so.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2019/0000221 to Yeates (Yeates)
With Respect to Claims 17-20  
	As an alternative to the rejection of claim 17 above using Yeates, Yeates discloses locating the attachment points 130 at any desired locations ([0102]), and also shows in FIG. 19 locating the attachment points between vertical and horizontal tunnel portions.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Yeates, to add attachment points at corners between the adjacent matrix arrays forming the tunnels recited in claim 17, in order to provide a higher level of securement and/or to further ensure that 110 will not separate or pull away from the carrier material 12 during use, and/or as a mere selection of an art appropriate location for the attachment points or as doing so constitutes at most a mere rearrangement of parts (i.e. it involves the mere location of the attachment points at a particular location instead of another) which does not patentably distinguish over the prior art (MPEP 2144.04) and/or duplication of parts (i.e. it merely adds more attachment points to those locations) which does not patentably distinguish over the prior art (MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent #10,631,618 discloses forming a similar panel sewn about its perimeter with horizontal and vertical openings left along the edges to allow for passing a strap through them; the other cited art discloses similar attachment interfaces to the invention as disclosed or claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734